Exhibit 10.24
 
With compliments -
 

 [img001_organovo.jpg]
Office of Technology Management and Industry Relations ,
Office of Research
University of Missouri-Columbia
        DATE:    March 17, 2010       TO:            Keith Murphy-Organovo      
    RE:             10UMC008 License Agreement  

     
 
 
          Comments:               Please see the 2 original, partially executed
agreements attached for your signature.  You may retain one and please return
the other to me at the address below.           Thank you!      
 
          Should you have any questions, please contact: Carolyn Dawson      
Administrative Assistant-OTMIR       340 Bond Life Sciences Center       1201
East Rollins       Columbia, MO  65211-7310       Phone:573-882-6013       Fax:
573-884-0802 dawsonca@missouri.edu             GO TIGERS!!!!  =^..^=    

 
 
1

--------------------------------------------------------------------------------

 
 
LICENSE AGREEMENT
 
THIS AGREEMENT  is made and entered into this 12th day of March, 2010
("EFFECTIVE DATE"), by and between THE CURATORS  OF THE UNIVERSITY  OF MISSOURI,
a public corporation  of the State of Missouri having a principal office at The
Office of Technology Management & Industry Relations, 340
Bond Life Sciences Center, Columbia, MO  65211, ("UNIVERSITY") and Organovo
having offices at
 
5871 Oberlin Dr., Suite 150, San Diego, CA  92121 ("LICENSEE").
 
 WHEREAS, UNIVERSITY has full ownership interest in PATENT RIGHTS related to
LICENSED SUBJECT MATTER; and
 
WHEREAS, the LICENSED SUBJECT MATTER was developed in part under a research
program sponsored by  the National Science Foundation. Therefore, this Agreement
is subject to the terms and  conditions of Public Law 96-517 and 98-620 as
amended; and
 
WHEREAS, LICENSEE is desirous of obtaining a license to practice the LICENSED
SUBJECT MATTER; and
 
WHEREAS, UNIVERSITY is desirous of granting such a license to LICENSEE in
accordance with the terms of this Agreement.
 
 NOW, THEREFORE, in consideration  of the foregoing premises and the covenants,
representations and warranties contained herein, the Parties agree as follows:
 



ARTICLE I
 
 DEFINITIONS
 
1.01            "AFFILIATE" means any business entity more than fifty percent
(50%) owned by LICENSEE, any business entity which owns more than fifty percent
(50%) of LICENSEE, or any business entity that is more than fifty percent (50%)
owned by a business entity that owns more than fifty percent (50%) of LICENSEE.
 
1.02            "KNOW-HOW" means research and development information,
unpatented inventions, methods and techniques, formulae, biological materials
and substances, processes and technical data, whether or not patentable or
copyrightable,  which are needed to produce LICENSED PRODUCT  and are not
otherwise in the public domain.
 
 
2

--------------------------------------------------------------------------------

 
 
1.03           "LICENSED FIELD" means each of the following business areas:
 
(a)   all fields of use.
 
1.03           "LICENSED PRODUCT" means any product or part thereof where such
product or part, and any result of a method, or the practice of a method,
comprising LICENSED SUBJECT MATTER pursuant to this Agreement, is Sold by
LICENSEE or a SUBLICENSEE.
 
1.04           "LICENSED SUBJECT MATTER" means inventions and discoveries
covered by
 
TECHNOLOGY  and PATENT RIGHTS, if any, within LICENSED FIELD.
 
1.05           "LICENSED TERRITORY" means worldwide.
 
1.06           "NET SALES" means [***}, less:
 
(a)  [***];
 
(b)  [***]; and/or
 
(c)  [***].
 
1.07           "PATENT RIGHTS" means UNIVERSITY's rights in any of the
following: the United States patent application (serial number 61/337,037 titled
"ENGINEERED BIOLOGICAL NERVE GRAFT,FABRICATION AND APPLICATION THEREOF")
disclosing and claiming the TECHNOLOGY; and continuing applications thereof
including divisions, substitutions, continuations, continuations-in-part derived
from Organovo sponsored research; and any patents issuing on said applications
including reissues, reexaminations and extensions; and any corresponding foreign
applications or patents. All of the foregoing will be automatically incorporated
in and added to this Agreement and shall periodically be added to Appendix A
attached to this Agreement and made part thereof
 
1.08             "Sale", Sell", or "Sold" means the use, transfer, distribution
or disposition of a LICENSED PRODUCT for value to a party other than LICENSEE,
or SUBLICENSEE as the case may be.
 
1.09            "SUBLICENSEE" means any person or entity to whom LICENSEE
transfers any right or interest granted to LICENSEE by UNIVERSITY under this
Agreement.
 
1.10            "TECHNOLOGY" means
 
the information, discoveries or know how developed by Dustin Christiansen,
Stephen H. Colbert, Gabor Forgacs, Bradley A. Hubbard and Francoise Marga at
UNIVERSITY  prior to the date of this Agreement as disclosed in UM Disclosure
No. 10UMC008 entitled "Engineering  Fully Biological Nerve Graft" dated July 28,
2009
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
GRANT
 
2.01           UNIVERSITY hereby grants to LICENSEE and LICENSEE accepts,
subject to the terms and conditions hereof, a royalty-bearing, exclusive license
under LICENSED SUBJECT  MATTER to make, have made, use, Sell, have Sold, import,
distribute, or otherwise transfer LICENSED PRODUCT within the LICENSED
TERRITORY  for use within LICENSED FIELD for a term of the last to expire patent
covered under PATENT RIGHTS.  UNIVERSITY  also grants to LICENSEE, a royalty
free, non-exclusive license to KNOW-HOW with the right to grant sublicenses in
concurrence with a sublicense to a SUBLICENESEE in accordance with 2.02 below.


2.02           The license granted in Section 2.01 above shall include the right
to grant sublicenses, and the right of SUBLICENSEE  to grant further sublicenses
subject to approval of LICENSEE.,   LICENSEE must deliver to UNIVERISTY a true
and correct copy of each fully executed sublicense granted by LICENSEE or
SUBLICENSEE,  and any modification or termination thereof, within thirty (30)
days after execution, modification, or termination. LICENSEE shall, at such
times as UNIVERSITY  directs and at UNIVERSITY's expense, request the inspection
of the sublicensee's records by an independent certified public accountant.
 
2.03           UNIVERSITY shall have the right to make and to use the LICENSED
SUBJECT  MATTER for research and educational purposes only, and to grant
nonexclusive licenses to non-profit third parties to make and to use the
LICENSED SUBJECT MATIER, for research and educational purposes only.
 
2.04           LICENSEE agrees that UNIVERSITY  shall have a right to publish
the research results related to the LICENSED SUBJECT  MATTER in accordance with
UNIVERSITY's general policies and that this Agreement shall not restrict, in any
fashion, UNIVERSITY's right to publish.
 
2.05           LICENSEE understands that the LICENSED SUBJECT MATTER was
developed  under a funding agreement with the Government of the United States of
America and that the Government may have certain rights relative thereto. This
Agreement shall be exclusive, to the extent allowed in accordance with Public
Laws 96-517 and 98-620, in the LICENSED FIELD and is explicitly made subject to
the Government's rights under such Government funding agreement and any
applicable law or regulation. If there is a conflict between the Government
funding agreement, applicable law or regulation and this Agreement, the terms of
the Government funding agreement, applicable law or regulation shall prevail.
LICENSEE agrees to take
 
any actions necessary to enable UNIVERSITY  to satisfy its obligations with the
United States Government relating to the LICENSED SUBJECT MATTER. LICENSEE
agrees, during the period of exclusivity of this license in the United States,
that any LICENSED PRODUCT produced for Sale in the United States will be
manufactured substantially in the United States.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
PAYMENTS
 
3.01           License Payments:   In consideration of rights granted by
UNIVERSITY to LICENSEE under this
 
 Agreement, LICENSEE will pay UNIVERSITY the following:
 
 
a.
A license fee in the amount of [***], due and payable within 12 months of the
effective date of this agreement;

 
 
b.
[***].; and

 
 
c.
[***].

 
 
d.
[***].

 
3.02           Sublicense Payments:   In consideration of rights granted by
UNIVERSITY to LICENSEE under this Agreement, LICENSEE further agrees to pay
UNIVERSITY the following after the execution of a sublicense hereunder:
 
 
a.
[***].

 
3.03           All payments to the UNIVERSITY  pursuant to this Agreement shall
be paid in U.S. dollars. Conversion of foreign currency to U.S. dollars shall be
made at the conversion rate existing in the United States (as reported in the in
the Wall Street Journal) on the last working day of each royalty period.  Such
payments shall be without deduction of exchange, collection or other
charges.  Such payments shall be made payable to The Curators of the University
of Missouri and shall be mailed to Office of Technology
 
Management & Industry Relations, 340a Bond Life Sciences Center, Columbia, MO
65211.
 
3.04           Unless stipulated otherwise, all payments due the University
hereunder shall be made within thirty (30) days after the end of each calendar
quarter.  Late payments shall be subject to an interest charge of one and one
half percent (1 1/2%) per month.
 
3.05           Taxes and/or other governmental charges or fees shall not be
levied on SALES ROYALTY payments made to UNIVERSITY and shall not be deducted
from SALES ROYALTY payments due UNIVERSITY.


 
5

--------------------------------------------------------------------------------

 


ARTICLE IV
 
REPORTING
 
4.01           Prior to signing this Agreement, LICENSEE has provided to
UNIVERSITY a written plan (hereinafter "COMMERCIALIZATION PLAN") for LICENSED
PRODUCT within the respective LICENSED FIELD and within the respective country
or countries of the LICENSED TERRITORY  to be introduced by LICENSEE into
commercial use. The COMMERCIALIZATION PLAN shall include, without limitation, 1)
planned research and development activities, 2) milestones and evidence of
sufficient financial resources to successfully implement the COMMERCIALIZATION
PLAN and ensure that LICENSED PRODUCT will be kept reasonably available to the
public, and 3) projection of Sales and proposed marketing efforts,  Such
COMMERCIALIZATION PLAN is incorporated as Appendix B.
 
4.02           LICENSEE shall report to UNIVERSITY  the date of first Sale of
LICENSED PRODUCTS  in each country of LICENSED TERRITORY  within thirty (30)
days of occurrence.
 
4.03          Within 30 days after each March 31, June 30, September 30, and
December 31following the first Sale of LICENSED PRODUCT,  whether Sold by
LICENSEE or its SUBLICENSEE, if any exists, LICENSEE must deliver to UNIVERSITY
a true and accurate written report, even if no payments are due UNIVERSITY,
giving the particulars of the business conducted by LICENSEE and its
SUBLICENSEE(s), during the preceding three (3) calendar months under this
Agreement as are pertinent to calculating payments hereunder. This report will
include at least:
 
a.      the quantities of LICENSED PRODUCT that it has produced;
 
b.      the total NET SALES;
 
c.      the calculation of royalties thereon;
 
d.      offsets of minimum annual royalties or other offsets allowed under this
Agreement; and
 
e.      the total SALES ROYALTY computed and due UNIVERSITY.
 
This report shall identify the issued patents and/or patent applications under
PATENT RIGHTS that cover the particular LICENSED PRODUCT being
reported.  LICENSEE shall provide sufficient data for UNIVERSITY to verify the
calculations, including gross Sales and allowable deductions to derive NET SALES
figures, and any reasonable additional information UNIVERSITY  requires to
determine LICENSEE's satisfaction of the reporting requirements hereunder or to
clarify the information contained in reports provided by LICENSEE. LICENSEE
shall provide such additional information within thirty (30) days of receiving a
request from UNIVERSITY. Simultaneously with the delivery of each report,
LICENSEE must pay to UNIVERSITY the amount, if any, due for the period of each
report.
 
4.04           On or before each anniversary of the EFFECTIVE DATE, irrespective
of having a first Sale or offer for Sale, LICENSEE must deliver to UNIVERSITY  a
written annual report as to LICENSEE's (and any SUBLICENSEE's) efforts and
accomplishments during the preceding year in diligently commercializing LICENSED
PRODUCT in the LICENSED FIELD, including but not limited to, progress on
research and development,  regulatory approvals, manufacturing, sublicensing,
marketing and Sales and LICENSEE's (and, if applicable, SUBLICENSEE's)
commercialization plans for the upcoming year. LICENSEE shall also provide any
reasonable additional information UNIVERSITY requires to evaluate LICENSEE'S
performance  under this Agreement.


 
6

--------------------------------------------------------------------------------

 
 
4.05           LICENSEE agrees to keep records for a period of three (3) years
following termination of this Agreement showing the manufacturing, Sales, use,
sublicense, and other disposition of LICENSED PRODUCT, Sold or otherwise
disposed of under the license herein granted in sufficient detail to enable the
royalties payable hereunder by LICENSEE to be determined. LICENSEE agrees to
permit UNIVERSITY
 
or its representatives, at UNIVERSITY's expense, to periodically examine its
books, ledgers, and records during regular business hours for the purpose of and
to the extent necessary to verify any report required under this Agreement. If
the amounts due to UNIVERSITY  are determined to have been underpaid, LICENSEE
will pay the amount of such underpayment and interest on the amount of such
underpayment, calculated in accordance with Section 3.05 with interest accruing
from the date such payment was originally due the UNIVERSITY. Such examination
is to be made by UNIVERSITY  at the expense of
 
UNIVERSITY, except in the event that the results of the audit reveal a
discrepancy in UNIVERSITY's favor of five percent (5%) or more, then the audit
fees shall be paid by LICENSEE.
 
ARTICLE V
 
DUE DILIGENCE
 
5.01           LICENSEE shall use reasonable efforts to effect introduction of
the LICENSED PRODUCT into the commercial market as soon as practicable,
consistent with sound and reasonable  business practices and judgment;
thereafter, until the expiration of this Agreement, LICENSEE shall keep LICENSED
PRODUCT reasonably available to the public.
 
5.02           UNIVERSITY shall have the right, at UNIVERSITY's sole discretion,
to either terminate or render this license nonexclusive  in an individual
LICENSED FIELD and/or individual country or countries within the LICENSED
TERRITORY  if LICENSEE or its SUBLICENSEE:
 
(a) Has not within one (1) year of the EFFECTIVE DATE presented to and obtained
UNIVERSITY'S approval, which approval shall not be unreasonably withheld, a new
COMMERCIALIZATION PLAN for LICENSED PRODUCT within the respective LICENSED FIELD
and within the respective country or countries of the LICENSED TERRITORY  not
previously introduced by LICENSEE into commercial use, , or
 
(b) Has not within one (1)  year of the EFFECTIVE DATE received capital
investments totaling two hundred fifty thousand dollars ($250,000),  or
 
(c) Has not within three (3) years initiated an animal study to further evaluate
in vivo functionality of the TECHNOLOGY,  or
 
(d) Has not within 10 years submitted a regulatory filing for approval to
commercialize products in any country within LICENSED TERRITORY.
 
 
7

--------------------------------------------------------------------------------

 


ARTICLE VI
 
LIABILITY, WARRANTIES AND INSURANCE
 
6.01       LICENSEE shall at all times during the term of this Agreement and
thereafter,  indemnify, defend and hold UNIVERSITY, and their respective current
or former Curators, officers, employees and affiliates (each individually  an
"Indemnified Party," and collectively  the "Indemnified  Parties")  harmless
from any judgments  and against  all claims  and
expenses,  including  legal  expenses  and reasonable  attorneys'  fees, arising
out of the death of or injury to any person or persons or out of any damage to
property and against any other claim,  proceeding,  demand,  expense and
liability of any kind whatsoever  resulting from 1) the development,
manufacture, use, or Sale of LICENSED PRODUCT by LICENSEE, its subsidiaries, and
SUBLICENSEEs, or 2) from the use by the end users of LICENSED PRODUCT, or 3)
arising from any obligation  of LICENSEE  hereunder.  If any such claims or
causes of action are made, Indemnified Parties shall be defended by counsel
selected by LICENSEE, subject to each Indemnified  Party's approval, which shall
not be unreasonably  withheld.  Each Indemnified Party reserves the right to be
represented by its own counsel at its own expense.
 
6.02           At such time as any product, process, or service relating to, or
developed pursuant to, this Agreement is being commercially distributed or Sold
(other than for the purpose of obtaining regulatory approvals) by LICENSEE, a
SUBLICENSEE, or a subsidiary or agent of LICENSEE, LICENSEE shall at its sole
cost and expense, procure and maintain comprehensive general liability insurance
in amounts not less than $1,000,000 per incident and naming the UNIVERSITY, its
Curators, trustees, officers, agents, employees and affiliates,  as additional
insureds.  Such commercial general liability insurance shall provide (i) product
liability coverage and (ii) broad form contractual liability coverage for
LICENSEE's indemnification under this Agreement. Such insurance will be
considered primary as to any other valid and collectible insurance, but only as
to acts of the named insured. Any carrier providing coverage shall have a
minimum "Best" rating of "A-XII". The minimum amounts of insurance coverage
required shall not be construed to create a limit of LICENSEE's liability with
respect to its indemnification under this Agreement. LICENSEE shall maintain
such commercial general liability insurance beyond the expiration or termination
of this Agreement during (i) the period that any product, process, or service,
relating to, or developed pursuant to this Agreement is being commercially
distributed or Sold by LICENSEE, or its SUBLICENSEE, subsidiary or agent of
LICENSEE and (ii) a reasonable period after the period referred to in (i) above
which in no event shall be less than fifteen (15) years.
 
LICENSEE shall provide Workers' Compensation coverage for any employee of
LICENSEE that visits UNIVERSITY  premises for matters relating to this
Agreement.  In addition, Employers' Liability coverage shall be provided to such
employee in an amount no less than $1,000,000 per occurrence. LICENSEE shall
provide UNIVERSITY with written evidence of the insurance requirements of this
Section 6.02 within thirty (30) days after execution of this
Agreement.  LICENSEE shall provide UNIVERSITY with written notice at least
fifteen (15) days prior to the cancellation, non-renewal or material change in
such insurance; if LICENSEE does not obtain replacement insurance providing
comparable coverage within such fifteen (15) day period, UNIVERSITY shall have
the right to terminate this Agreement effective at the end of such fifteen (15)
day period without notice or any additional waiting periods. It is agreed that
the insurance required is required in the public interest and the
UNIVERSITY  does not assume any liability for acts of LICENSEE, their officers,
agents, and employees or of a SUBLICENSEE,  their officers, agents, and
employees, in connection with the granting of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
LICENSEE shall require in any sublicense in which LICENSEE grants to a third
party the right to make, have made, use, import, offer to Sell or Sell any
LICENSED PRODUCT, provisions that provide the UNIVERSITY, its Curators,
trustees, officers, agents, employees and affiliates, comparable protections as
those provided the UNIVERSITY in this Article VI.
 
6.03           EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS LICENSE,
UNIVERSITY MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, AND VALIDITY OF PATENT
RIGHTS CLAIMS, ISSUED OR PENDING, OR THAT THE MANUFACTURE, USE, OR SALE OF THE
LICENSED SUBJECT MATTER WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK, OR
OTHER RIGHTS.
 
ARTICLE VII
 
DOMESTIC AND FOREIGN PATENT FILING AND MAINTENANCE
 
7.01           LICENSEE shall reimburse UNIVERSITY for all out-of-pocket
expenses UNIVERSITY has incurred prior to the execution of this Agreement for
the preparation, filing, prosecution  and maintenance of PATENT RIGHTS
(hereinafter  "PATENT  EXPENSES")  within one year of execution of this
Agreement. All PATENT EXPENSES UNIVERSITY incurs during the first year following
the execution of this Agreement shall be reimbursed by LICENSEE within two (2)
years following the execution of this agreement.  PATENT EXPENSES incurred by
UNIVERSITY  beginning in the second year following execution of this agreement
shall be reimbursed by LICNESEE on an ongoing basis following receipt of invoice
by UNIVERSITY for such PATENT EXPENSES.  All reimbursements for PATENT EXPENSES
shall be received as a separate payment apart from any royalties or other
revenues owed UNIVERSITY. Late payment of invoices of PATENT EXPENSES received
by LICENSEE from UNIVERSITY shall be subject to interest charges of one and
one-half percent (1 1/2%) per month.  A payment under this Section 7.01 is
considered late if payment is not received by UNIVERSITY within thirty (30) days
from
 
LICENSEE's receipt of an invoice from UNIVERSITY.
 
7.02           UNIVERSITY shall be solely responsible for the preparation,
filing, prosecution  and maintenance of any and all U.S. and foreign patent
applications and patents included in PATENT RIGHTS mutually agreed upon by
UNIVERSITY and LICENSEE.  UNIVERSITY shall first consult with LICENSEE as to the
preparation, filing, prosecution, and maintenance of such patent applications
and patents and shall furnish to LICENSEE copies of documents relevant to any
such preparation, filing, prosecution or maintenance.
 
 
9

--------------------------------------------------------------------------------

 


7.03           If LICENSEE elects not to continue paying future PATENT EXPENSES,
LICENSEE shall notify UNIVERSITY immediately in writing, but in no event less
than sixty (60) days prior to any deadline which should or must be met in order
to maintain the patent or patent application in force (a "deadline" includes a
date by which an action must be taken to avoid payment of a late fee).  Such
notice by LICENSEE shallconstitute a waiver of and relinquishment of all of
LICENSEE's rights under this Agreement related to such patent or patent
application.
 
ARTICLE VIII
 
INFRINGEMENT
 
8.01           LICENSEE, at its expense, shall have the right to enforce PATENT
RIGHTS against infringement by third parties and it is entitled to retain the
recovery from such enforcement, including any cash or other consideration
received by way of judgment, settlement or compromise (hereinafter "RECOVERY").
However, any RECOVERY,  less direct out-of-pocket legal expenses incurred by
LICENSEE for such enforcement, shall be considered lost Sales and LICENSEE shall
pay UNIVERSITY a SALES ROYALTY on such lost Sales. Before LICENSEE commences a
formal legal proceeding with respect to any infringement of PATENT RIGHTS,
LICENSEE shall consult with UNIVERSITY regarding the potential effects such
legal proceeding may have on the public interest. LICENSEE shall keep UNIVERSITY
informed on all actions taken by LICENSEE in its enforcement against an
infringer and shall furnish to UNIVERSITY copies of all documents related
thereto.
 
8.02           In any infringement suit or dispute, UNIVERSITY agrees to
cooperate reasonably with LICENSEE. At the request and expense of LICENSEE, the
UNIVERSITY will permit access to all relevant personnel, records, papers,
information, samples, specimens, etc., during regular business hours on
UNIVERSITY  premises as reasonably necessary for LICENSEE to vigorously conduct
such proceeding. In the event that travel is required, LICENSEE agrees to
reimburse UNIVERSITY for such travel.
 
8.03           In the event that LICENSEE elects not to exercise its right to
prosecute an infringement of the PATENT RIGHTS pursuant to the above paragraphs,
UNIVERSITY may do so at its own expense, controlling such action and retaining
all RECOVERY therefrom. LICENSEE agrees to cooperate reasonably with UNIVERSITY
in any such infringement suit or dispute.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
CONFIDENTIALITY
 
9.01           LICENSEE agrees that all patent prosecution information and all
other information contained in documents marked "confidential"  received from
UNIVERSITY shall (i) be received in strict confidence, (ii) be used only for the
purposes of this Agreement, and (iii) not be disclosed by LICENSEE, its
employees, agents, successors or assigns,  without the prior written consent of
UNIVERSITY, except to the extent that the LICENSEE can establish competent
written proof that such information:
 
a.      was in the public domain at the time of disclosure;
 
b.      later became part of the public domain through no act or omission of
LICENSEE, its employees, agents, successors or assigns
 
c.      was lawfully disclosed to LICENSEE by a third party having the right to
disclose it;
 
d.    was already known by LICENSEE at the time of disclosure;
 
e.      was independently  developed by LICENSEE; or f.is required by law or
regulation to be disclosed.
 
9.02            LICENSEE's obligation of confidence hereunder shall be fulfilled
by using at least the same degree of care with UNIVERSITY's confidential
information as LICENSEE uses to protect its own confidential information, but
not less than reasonable care. This obligation shall exist during the term of
this Agreement and for a period of five (5) years thereafter.
 
ARTICLE X
 
TERM AND TERMINATION
 
10.01         This Agreement shall become effective upon the EFFECTIVE DATE and,
unless sooner terminated in accordance with any of the provisions herein, shall
remain in full force in the LICENSED  TERRITORY during the life of the last to
expire patents under PATENT RIGHTS.
 
10.02         In the event that either Party defaults or breaches any of the
provisions of this Agreement, the other Party shall have the right to terminate
this Agreement by giving written notice to the defaulting Party; provided,
however, that if the said defaulting Party cures said default within thirty (30)
days after said notice shall have been given, this Agreement shall continue in
full force and effect.  The failure on the part of either of the Parties hereto
to exercise or enforce any right conferred upon it hereunder shall not be deemed
to be a waiver of any such right nor operate to bar the exercise or enforcement
thereof at any time or times thereafter.
 
10.03         Upon termination of this Agreement, LICENSEE's interest in
sublicenses granted by it under this Agreement shall at UNIVERSITY's option,
terminate or be assigned to UNIVERSITY. LICENSEE shall make provision for the
UNIVERSITY's rights under the preceding sentence to be included in all
sublicenses granted by it under this Agreement.
 
10.04         In the event that LICENSEE shall become insolvent, shall make an
assignment for the benefit of creditors, or shall have a petition in bankruptcy
filed for or against it, this Agreement shall automatically terminate.


 
11

--------------------------------------------------------------------------------

 
 
10.05         Termination of this Agreement for any reason shall not release
either Party from any obligation theretofore accrued. Articles III, VI, and IX
and Sections 4.03, 4. 05, 10.03, 11.07, and 11.13 shall survive the termination
of this Agreement.
 
ARTICLE XI
 
GENERAL
 
11.01         Prior to the issuance of patents under PATENT RIGHTS, LICENSEE
agrees to mark LICENSED PRODUCTS (or their containers or labels) Sold by
LICENSEE, or a SUBLICENSEE, under the license granted in this Agreement with the
words "Patent Pending," and following the issuance of one or more patents under
PATENT RIGHTS, with the words "Patent No.  "
 
11.02         LICENSEE agrees to comply with all applicable federal, state, and
local laws and regulations. In particular, it is understood and acknowledged
that the transfer of certain commodities and technical data is subject to United
States laws and regulations controlling the export of such commodities  and
technical data, including all Export Administration  Regulations of the United
States Department of Commerce. These laws and regulations among other things,
prohibit or require a license for the export of certain types of technical data
to certain specified countries. LICENSEE hereby agrees and gives written
assurance that it will comply with all United States laws and regulations
controlling the export of commodities and technical data, that it will be solely
responsible for any violation of such by LICENSEE, its AFFILIATE, or
SUBLICENSEES, and that it will defend and hold UNIVERSITY harmless in the event
of any legal action of any nature occasioned by such violation.
 
11.03         LICENSEE agrees not to identify UNIVERSITY  in any promotional
advertising or other promotional materials to be disseminated to the public or
any portion thereof or to use the name of any UNIVERSITY faculty member,
employee, or student or any trademark, service mark, trade name, or symbol of
UNIVERSITY, without UNIVERSITY'S  and prior written consent.
 
11.04         Except in connection with the sale of substantially all of
LICENSEE's assets to a third party, this Agreement may not be assigned by
LICENSEE without the prior written consent of UNIVERSITY, which will not be
unreasonably withheld.
 
11.05         If LICENSEE desires UNIVERSITY participation in performing
research and development activities directed towards PATENT RIGHTS, negotiation
for such assistance shall be separate and apart from this Agreement, and shall
be performed according to UNIVERSITY'S  procedures related to research grant and
contract activities.


 
12

--------------------------------------------------------------------------------

 
 
11.06         In the event LICENSEE wishes to engage the inventors as
consultants, such an arrangement shall be separate and apart from this
Agreement, but shall be in keeping with UNIVERSITY'S policy on consulting and
ownership of intellectual property developed by UNIVERSITY employees.
 
11.07         Any payment, notice, or other communication given ·under this
Agreement (except for correspondence relating to patent filing, prosecution
and/or maintenance matters under Article VII herein) shall be in writing and
shall be deemed delivered when sent by certified first class mail, registered
mail, or overnight courier, or by facsimile, provided that a copy of such
facsimile is promptly sent by certified first class mail, registered or
overnight courier, addressed to the Parties as follows (or at such other
addresses as the Parties may notify each other in writing):
 
If to UNIVERSITY:
 
Office of Technology Management & Industry Relations
340A Bond Life Sciences Center
Columbia, MO  65211
Attn.: Director
 
If to LICENSEE: Organovo
 
5871 Oberlin Dr. Suite 150
San Diego, CA  92121
Attn.: CEO
 
11.08         This Agreement constitutes the entire and only agreement between
the Parties for LICENSED SUBJECT MATTER  and all other prior negotiations,
representations, agreements, and understandings are superseded hereby. No
agreements altering or supplementing the terms hereof may be made except by a
written document signed by both Parties.


11.09         None of the terms, covenants, and conditions of this Agreement can
be waived except by the written consent of the Party waiving compliance.
 
 
13

--------------------------------------------------------------------------------

 
 
11.10         A failure by one of the Parties to this Agreement to assert its
rights for or upon any breach or default of this Agreement shall not be deemed a
waiver of such rights nor shall any such waiver be implied from acceptance of
any payment.  No such failure or waiver in writing by any one of the Parties
hereto with respect to any rights, shall extend to or affect any subsequent
breach or impair any right consequent thereon.
 
11.11         If any sentence, paragraph, clause or combination of the same is
found by a court of competent jurisdiction to be in violation of any applicable
law or regulation, or is unenforceable or void for any reason whatsoever, such
sentence, paragraph, clause or combinations of the same shall be severed from
the Agreement and the remainder of the Agreement shall remain binding upon the
Parties.


11.12         The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not constitute a part hereof.
 
11.13         This Agreement shall be construed, interpreted, and applied in
accordance with the laws of the State of Missouri.  Any action to enforce the
provisions of the Agreement shall be brought in a court of competent
jurisdiction and proper venue in the State of Missouri.
 
IN WITNESS WHEREOF,  the Parties hereto have executed this Agreement in
duplicate originals by their duly authorized officers or representatives.
 

THE CURATORS OF THE UNIVERSITY OF MISSOURI     LICENSEE            
BY: /s/Christopher M. Fender
   
BY:/s/Keith Murphy
 
Name: Christopher M. Fender
   
NAME: Keith Murphy
 
TITLE:  Director, OTMIR
   
TITLE:  Chief Executive Officer
 
 DATE : March 12, 2010
     DATE: March 17, 2010  

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
US Patent Application No. 61/337,037 titled "ENGINEERED BIOLOGICAL NERVE GRAFT,
FABRICATION AND APPLICATION THEREOF"
 
 
 
15

--------------------------------------------------------------------------------